DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/7/2022 is acknowledged.  The traversal is on the ground(s) that it would not place an undue burden on the examiner to search the subject of claims 33-37 because a search directed to one group would likely yield results applicable to another group, and it is not likely that a search for evaluation methods of Group I would not disclose their associated methods of treatment.  
This is not found persuasive because the invention of Group I and II are patentably distinct for reason discussed in detail in the office action mailed on. There would have been a search burden because each group has acquired a separate status in the art as evidenced by their different classification. Contrary to applicant’s assertion, a method of evaluating a synovial fluid for the presence of a protein does not necessarily yield result for a treatment because a search of diagnostic method would not have been co-extensive with a method of treatment. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 33-37 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 19-32 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) (19 and 26) recite(s) “comparing the expression of the one or more proteins with a reference expression of the corresponding one or more proteins in a reference synovial fluid from a plurality of individuals confirmed to not have joint infection or inflammation,” which is a mental process in the abstract idea grouping. An ordinary skilled in the art looking at both sets of expression data will meet this limitation. This judicial exception is not integrated into a practical application in claims 19-25 because the only additional step is “detecting the expression of one or more protein in the sample,” which is mere data gathering step that is highly general and does not impose a meaningful limitation for the abstract idea. Claims 26-32 recites an additional step of “informing a treatment provider of the results of the comparison,” which is also an extra-solution activity that does not impose further limitation to the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional steps to integrate the abstract idea to a practical application.  Therefore, claims 19-32 are not eligible under 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 26, the recitation of “corresponding one or more proteins in a reference sample” renders the claim indefinite because it is unclear what type of protein “corresponds” to the protein being detected in the patient sample, for example alpha defensin-1. Does it mean a protein of the same structure/function, having homology with alpha defensin-1, interact with alpha defensin-1? 
Dependent claims 20-25, 27-32 are rejected for same reason because they depend on claims 19 and 26. 
Regarding claims 22-24, the recitation of “wherein the one or more proteins comprises interleukin-1α or interleukin-1β/interleukin-6 or interleukin-8/ interleukin-1 receptor antagonist” renders the claim indefinite because it is unclear whether it means in addition to alpha defensin-1 as recited in claim 19, or substitute for alpha defensin-1.
Note: the claim is interpreted as one or more protein comprises interleukin-1α or interleukin-1β/interleukin-6 or interleukin-8/ interleukin-1 receptor antagonist, instead of alpha defensin-1, for art rejection as set forth below.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the protein being alpha defensin-1, whereas claim 21 recites alpha defensin-1 or vascular endothelial growth factor. Claim 21 thus fails to further limiting claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-24, 26-28, 30-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kacena (Cells Tissues Organs 2001, Vol.169, pages 257-264).
Kacena disclose obtaining a synovial fluid sample from a subject having temporomandibular disorder (TMD), and healthy control, determining expression of TNFα, IL-1β, IL-6, IL-8 and IFN-γ in the sample (page 259, 1st col., 2nd paragraph, and Tables 1-5). Tables 1-5 listed amount of the cytokines from both healthy control and TMD patients, so that values from both groups are compared. Kacena teaches a variety of medical therapies could be used to target the inflammation cascade, including NSAID and COX-2 selective agents (page 262, 2nd col., 2nd paragraph). A treatment provider reading this article is informed of the result of the comparison of the measured cytokines, and potential treatment decision as discussed. Therefore, the disclosure of Kacena meets all limitation of claim 26.
Regarding claim 27, Kacena place the expression data in a Table format that indicates whether the expression is greater or not greater than the reference sample. Since the specification does not provide limiting definition of an indicator, the presentation of the amount of cytokines in the table format meets this claim limitation.
Regarding claim 28, the expression of TNFα, IL-1β, IL-6, IL-8 and IFN-γ in the sample is more than two fold greater than the healthy control (Tables 1-5).
Regarding claims 24 and 30, the expression of interleukin-1 receptor antagonist (IL-1ra) is also measured from the synovial sample (Table 6).
Regarding claims 22, 23, 31 and 32, Kacena discloses measuring IL-1β, IL-6, IL-8 in synovial fluid sample (Tables 2-4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 25 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paulsen (IDS), in view of Kacena. 
Paulsen et al. teach a combination comprises protein isolated from a synovial membrane, and antibody configured specifically detect the expression of DEFA1 (HNP1) and lactoferrin (LTF) (see page 372, bridging paragraph of 1st and 2nd col. and Table 2).  Paulsen et al. teach said protein are detected in healthy, septic arthritis (PA), osteoarthritis (OA) and rheumatoid arthritis (RA) (see Table 2).  Paulsen et al. also teach measuring other proteins such as HBD-1-6, CAP37 and LL37 in synovial membrane of healthy, OA, PA and RA individuals (see Figure 1 and legend). Paulsen et al. teach the purpose of the study is to identify and characterize antimicrobial peptides released by human synovial membrane in healthy and diseased individual (see page 370, 1st col., 2nd paragraph).  
The only difference between the teaching of Paulsen and the claimed invention is that the proteins are from synovial membrane vs. synovial fluid.
Kacena teaches measuring proteins in synovial fluid in healthy and TMD patients. 
It would have been obvious to an ordinary skilled in the art that Paulsen et al. was attempt to identify and characterize proteins that is released from synovial membrane and identified DEFA1 and LTF are among those present in synovial membrane. Based on the anatomy of a joint, it would have been obvious that proteins will be released into synovial fluid depending on synovial membrane permeability, which may be affected by joint diseases of inflammation and/or infection.  The ordinary skilled in the art would thus be motivated to detect what protein(s) are present in synovial fluid in healthy and diseased individual (such as PA, OA and RA) for studying the pathogenesis of joint disease.  Drawing synovial fluid from joint and isolating protein or mRNA is routinely carried out by an ordinary skilled in the art at the time of filing as evidenced by the teaching of Kacena. The ordinary skilled in the art would thus be motivated to make a combination that comprises agents specifically detect DEFA1 and LTF and protein from synovial fluid for such purpose. The ordinary skilled in the art would recognize that detecting a protein expression may be carried out by either immunochemistry (ELISA, for example, taught by Kacena) or mRNA as demonstrated by Paulsen et al.  The ordinary skilled in the art would have reasonable expectation of obtaining synovial fluid from a subject having inflammation or infection and determining the expression of DEFA1 following combined teaching from Paulsen and Kacena.  Regarding claim 29, an ordinary skilled in the art such as a physician reading the combined teaching of Paulsen would have been informed the results.  Therefore, the claimed invention of claims 19, 21 and 29 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 20, since the claim does not specify which protein is at least two fold greater than the reference expression, increased expression of HBD2 is at least two fold in OA and PA samples compared to healthy sample (see page 371, Figure 1 and legend, specially lane 3).  
Regarding claim 25, the wherein clause does not add additional step(s) for the claimed method of claim 19, thus would have been obvious in view of the teaching from Paulsen and Kacena.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636